Exhibit 10.1
2010 Equity Incentive Plan
The 2010 Equity Incentive Program provides for the dollar value of the equity
incentive award to be provided, at the officer’s election, in the form of
either: (i) 100% of such value in non-qualified stock options; or (ii) a split
in such value equally (50/50) between non-qualified stock options and time-based
restricted shares.

          Dollar Value of Equity Incentive Executive Officer   Award as the Date
of Grant
Douglas C. Bryant
President and Chief Executive Officer
  $787,500
Robert J. Bujarski
Senior Vice President, General Counsel & Corporate Secretary
  $288,000
Scot M. McLeod
Senior Vice President, Operations
  $258,440
John M. Radak
Chief Financial Officer
  $290,270
Timothy T. Stenzel
Chief Scientific Officer
  $285,000
John D. Tamerius
Senior Vice President, Clinical and Regulatory Affairs
  $263,000

